Case 3:14-cv-00852-REP-AWA-BMK Document 337-1 Filed 01/04/19 Page 1 of 4 PageID#
                                   10938




                     EXHIBIT A
Case 3:14-cv-00852-REP-AWA-BMK Document 337-1 Filed 01/04/19 Page 2 of 4 PageID#
                                   10939




                                       1
Case 3:14-cv-00852-REP-AWA-BMK Document 337-1 Filed 01/04/19 Page 3 of 4 PageID#
                                   10940




                                       2
Case 3:14-cv-00852-REP-AWA-BMK Document 337-1 Filed 01/04/19 Page 4 of 4 PageID#
                                   10941




                                       3
